Citation Nr: 0029518	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1977 to March 
1981, and from October 1981 to March 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).  

The Board has found that additional development of evidence 
is warranted with respect to the claim for service connection 
for diabetes mellitus and the claim for service connection 
for a bipolar disorder.  Accordingly, those issues are the 
subject of a REMAND located at the end of this decision.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for bilateral hearing loss and tinnitus in a decision of 
October 1989, and the veteran did not perfect an appeal.

2.  The additional evidence presented since October 1989 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of October 1989 which denied 
service connection for bilateral hearing loss and tinnitus is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The additional evidence presented since October 1989 is 
not new and material, and the claim for service connection 
for bilateral hearing loss and tinnitus has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New And Material Evidence Has Been Presented
 To Reopen A Claim For Service Connection For
 Bilateral Hearing Loss And Tinnitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as diabetes mellitus, a psychosis or an organic 
neurological disease, including sensorineural hearing loss, 
is manifested to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In addition to the foregoing legal requirements, service 
connection may only be granted if the claimed hearing loss is 
of sufficient severity to be considered a disability for VA 
purposes.  Specifically, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The RO previously denied the veteran's claim for service 
connection for hearing loss and tinnitus in a decision of 
October 1989.  The veteran was notified by letter of that 
decision and of her right to file an appeal, but she did not 
do so and the decision became final.

The evidence which was considered at that time included the 
veteran's service medical records which did not reflect the 
presence of hearing loss of tinnitus.  The report of a 
medical history given by the veteran in February 1986 for the 
purpose of her separation from service shows that she denied 
having hearing loss or ear trouble.  The report of a medical 
examination conducted at that time is also negative for 
findings of significant hearing loss.  

Also of record was the report of an audiology examination 
conducted by the VA in September 1989.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
20
15
20
LEFT
X
15
15
20
25

The average loss in the right ear was 19 decibels, and the 
average loss in the left ear was 19 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 100 in the left ear.  The diagnosis 
was essentially normal hearing bilaterally with mild high 
frequency loss.  In the rating decision of October 1989, the 
RO noted that the evidence showed that the veteran had not 
been treated for hearing loss or tinnitus while on active 
duty, that the separation exam showed normal hearing, and 
that the veteran had normal hearing on the VA examination. 

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a).  "New and material evidence" means evidence not 
previously submitted to the agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (1999).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West,  155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  

The additional evidence which has been presented includes 
current medical treatment records pertaining to diabetes 
mellitus and a psychiatric disorder; however, none of the 
additional evidence contains any references to hearing loss 
or tinnitus.  Therefore, the additional records do not add 
any additional pertinent information.  Thus, there is no 
additional evidence to establish that the veteran currently 
has a hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  Moreover, there is still no evidence linking the 
claimed hearing loss and tinnitus to service.  For the 
foregoing reasons, the Board finds that the additional 
evidence presented since October 1989 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for hearing loss 
and tinnitus.  Accordingly, the decision of October 1989 
which denied service connection for hearing loss and tinnitus 
remains final.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss and tinnitus, the appeal on that issue is 
denied.





REMAND

Regarding the veteran's claim for service connection for 
diabetes mellitus, the Board notes that the veteran's service 
medical records do not contain any indication that diabetes 
mellitus was diagnosed during service.  Although there is a 
record dated in September 1982 which shows that the veteran 
reported that her mother had diabetes mellitus and she was 
concerned, it was noted that her random sugar tests had been 
within normal limits.  A fasting blood sugar test was to be 
performed, but it is not noted whether it was actually 
performed, and, if so, what the results were.

A record dated in November 1985 shows that the veteran 
complained of feeling very tired and fatigued.  She was 36 
weeks pregnant.  It was noted that here blood sugar had been 
high.  However, the only assessment was fatigue.  She was 
given an excuse from duty.  Diabetes was not diagnosed or 
treated.  

The Board also notes that the report of medical history given 
by the veteran in February 1986 for the purpose of her 
separation from service shows that she denied having a 
history of sugar in her urine.  She described herself as 
being in good health.  The report of a medical examination 
conducted at that time shows that the veteran's examination 
was normal other than a scar on the abdomen due to surgery.  
Urinalysis was negative for sugar.  It was specifically noted 
that she denied having a history of diabetes.   

The earliest post service evidence of the presence of 
diabetes is a private medical record dated in May 1996 which 
shows that the veteran was referred for evaluation of 
possible diabetes mellitus.  Following examination, the 
diagnosis was glucose intolerance/type II diabetes.  A note 
dated in July 1998 from a doctor at the Valley Health 
Association shows that the veteran had a "12 yr. history of 
progressive glucose intolerance/Type II diabetes mellitus."

After reviewing the evidence which is of record, the Board 
finds that additional development of evidence is warranted.  
The Board notes that the veteran has not been afforded a VA 
examination in connection with her claim for service 
connection for diabetes mellitus.  Such an examination would 
allow an opportunity to obtain a medical opinion regarding 
whether the currently diagnosed diabetes mellitus is related 
to service.  

Regarding the veteran's claim for service connection for a 
bipolar disorder, the Board notes that the veteran contends 
that she was treated for a psychiatric disorder in service by 
a hypnotist.  However, the veteran's service medical records 
do not show that a psychiatric disorder was diagnosed in 
service.  Although a record dated in October 1982 shows that 
she was referred for a hypnosis consultation, this was done 
for the purpose of losing weight rather than for treatment of 
a psychiatric disorder.  A record dated in January 1983 from 
a service mental health clinic shows that the veteran was 
being followed for stress management and weight control.  
Again, however, it was not stated that she had a psychiatric 
disorder. 

The report of medical history given by the veteran in 
February 1986 for the purpose of her separation from service 
shows that she denied having excessive worry, depression, or 
nervous trouble of any sort.  Moreover, the report of a 
medical examination conducted at that time shows that 
psychiatric evaluation was normal.  That report also shows 
that she denied having a history of a psychosis.

The earliest post service medical evidence pertaining to a 
psychiatric disorder is a letter dated in August 1998 from 
the Area Psychiatric and Psychotherapy Group which shows that 
the veteran has been treated for a bipolar disorder.

Significantly, however, a service medical record entry dated 
in January 1983 reflects that a separate chart was to be 
maintained at the outpatient mental health clinic at Wilford 
Hall at the United States Air Force Medical Center at 
Lackland Airforce Base, Texas.  The Board finds that such a 
separate chart might contain evidence which pertains to the 
claim for service connection for a bipolar disorder and 
should, therfore, be obtained.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the 
claims, the case is REMANDED to the RO for the following 
development:

1.  The RO should make an attempt to 
secure additional service medical records 
through official channels, including the 
above referenced mental health clinic 
records.

2.  If additional mental health clinic 
records are obtained, the veteran should 
be afforded a VA psychiatric examination 
to determine the relationship, if any, 
between the veteran's current bipolar 
disorder and any psychiatric complaints 
or findings noted in service.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review the veteran's service medical 
records, and the post-service treatment 
records.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the complaints and 
findings which were noted in service 
represented the onset of the currently 
diagnosed bipolar disorder.  All opinions 
should be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

3.  The veteran should be afforded a VA 
diabetes examination to determine the 
relationship, if any, between the 
veteran's current diabetes mellitus and 
the complaints and findings noted in 
service.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the veteran's 
service medical records, and the post-
service treatment records.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
complaints and findings which were noted 
in service represented the onset of the 
currently diagnosed diabetes mellitus.  
All opinions should be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board. 

4.  After the development requested above 
has been completed, the RO should again 
review the record and determine whether 
the claims for service connection for 
diabetes mellitus and a bipolar disorder 
may now be granted.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


